Name: Commission Regulation (EC) No 1422/94 of 21 June 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 94 No L 155/17Official Journal of the European Communities COMMISSION REGULATION (EC) No 1422/94 of 21 June 1994 altering the import levies on products processed from cereals and rice (EC) No 121 1 /94 Q, as last amended by Regulation (EC) No 1329/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 1 1 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 {% Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (n) as fixed in the Annex to amended Regulation (EC) No 1211 /94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 22 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1994. For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5 . 8 . 1993, p. 22. O OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 133, 28 . 5. 1994, p. 30. (8) OJ No L 144, 9 . 6. 1994, p. 16. O OJ No L 168, 25. 6. 1974, p . 7. H OJ No L 202, 26. 7. 1978, p. 8 . (") OJ No L 155, 26. 6. 1993, p . 29. No L 155/18 Official Journal of the European Communities 22. 6 . 94 ANNEX to the Commission Regulation of 21 June 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies ACP Third countries (other than ACP) 1102 90 30 186,93 192,97 1103 1200 186,93 192,97 1103 21 00 174,13 180,17 1103 29 30 186,93 192,97 1104 12 10 105,93 108,95 1104 1290 207,70 213,74 1104 19 10 174,13 180,17 1104 22 10 10 (3) 105,93 108,95 1104 22 10 90 (4) 186,93 189,95 1104 22 30 186,93 189,95 1104 22 50 166,16 169,18 1104 22 90 105,93 108,95 1104 29 11 128,66 131,68 1104 29 31 154,78 157,80 1104 29 91 98,67 101,69 110430 10 72,56 78,60 1108 11 00 212,83 233,38 1109 00 00 386,96 568,30 (3) Tanc code : clipped oats . (*) Taric code : CN code 11042210, other than 'clipped oats'. Q No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.